Citation Nr: 0021025	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  99-19 384	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied service connection for the 
cause of the veteran's death.


FINDINGS OF FACT

1.  The veteran served on active duty from March 1944 to 
March 1948.  He died in January 1997.  The appellant was the 
veteran's surviving spouse.

2.  On August 4, 2000, the Board was notified by the RO that 
the appellant died on January [redacted], 2000.


CONCLUSION OF LAW

Because of the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, veterans' claims, as well as the 
claims of a surviving spouse, do not survive their deaths.  
Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); 
Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994), Erro v. Brown, 8 Vet. App. 
500 (1996).  This appeal on the merits has become moot by 
virtue of the death of the appellant and must be dismissed 
for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 
Supp. 2000); 38 C.F.R. § 20.1302 (1999).


ORDER

The appeal is dismissed.


		
      S. L. KENNEDY
	Member, Board of Veterans' Appeals

 


